FILED
                             NOT FOR PUBLICATION                            FEB 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REY NICOLAS MARTINEZ SORIANO;                    No. 05-74571
et al.,
                                                 Agency Nos. A095-200-550
              Petitioners,                                  A079-803-553
                                                            A078-112-697
  v.                                                        A078-112-698

ERIC H. HOLDER Jr., Attorney General,
                                                 MEMORANDUM *
              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 8, 2010 **
                               San Francisco, California

Before: HALL and McKEOWN, Circuit Judges, and CAMPBELL, *** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable David G. Campbell, United States District Judge for
the District of Arizona, sitting by designation.
      An immigration judge denied Petitioners’ applications for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). The Board of Immigration Appeals (“BIA”) affirmed. This Court has

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.

      Petitioners allege that if they return to the Philippines they will be

persecuted by the New People’s Army (“NPA,” an armed faction of the

Communist Party), the Pascua Group (a criminal organization), and the Philippine

government.

      Substantial evidence supports the BIA’s conclusion that Petitioners have not

established that the Philippine government is unwilling or unable to protect them

from the NPA and the Pascua Group. In response to Petitioners’ complaints about

the NPA, the government supplied Petitioners with weapons for self-defense and

sent armed troops for assistance. These efforts substantially ameliorated the threat

posed by the NPA to Petitioners. When Petitioners complained about a robbery by

the criminal organization Pascua Group, the police arrested individuals in

connection with the robbery. Although the NPA remained active in a diminished

capacity in the Philippines, and members of the Pascua Group escaped from jail

after their arrest, the BIA was not required to find that the Philippine government

was able to entirely eradicate both organizations before denying asylum. Lolong v.
Gonzales, 484 F.3d 1173, 1180-81 (9th Cir. 2007) (en banc); Nahrvani v.

Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005).

      Substantial evidence supports the BIA’s conclusion that Petitioners have not

established a well-founded fear of persecution. Lead Petitioner Rey Soriano was

questioned only once by the Philippine military about whether he was recruiting

anti-government forces through his ROTC activities, and he was never detained or

harmed in any way. He also claims to have received death threats from unnamed

high ranking army officials, but provides no details as to why those threats would

yield an objectively reasonable fear of future persecution.

      Substantial evidence also supports the BIA’s rejection of Petitioners’ claims

for withholding of removal and relief under CAT. For the same reasons that

Petitioners have not shown that the Philippine government was unwilling and

unable to control the NPA and Pascua Group, they have not shown that the

Philippine government consented or acquiesced to those organizations’ activities.

Azanor v. Ashcroft, 364 F.3d 1013, 1019 (9th Cir. 2004). Because Petitioners have

not established past persecution or a well-founded fear of future persecution by the

Philippine government, they cannot establish a clear probability of persecution, Lim

v. INS, 224 F.3d 929, 938 (9th Cir. 2000), or that it is more likely than not they

would be tortured by the government. Kamalthas v. INS, 251 F.3d 1279, 1283 (9th

Cir. 2001).
         We reject Petitioners’ arguments that the BIA’s decision was inadequate for

review. The IJ denied Petitioners’ relief because (1) they had not shown that the

government was unwilling or unable to protect them from the NPA and the Pascua

Group; and (2) their mistreatment by the NPA and Pascua Group was not on

account of political opinion. The BIA declined to address whether the mistreatment

was politically-motivated and affirmed solely on the basis of the government's

willingness and ability to protect Petitioners. This court is able to review the BIA’s

decision on that ground, looking to the IJ’s decision to the extent it is specifically

referenced by the BIA. Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.

2002).

         Lastly, we reject the Petitioners’ arguments that the IJ failed to fully and

adequately develop the record below. Antonio-Cruz v. INS, 147 F.3d 1129, 1131

(9th Cir. 1998). Although the IJ aggressively questioned Lead Petitioner, he gave

Petitioners’ counsel the opportunity for re-direct, which she declined. The IJ did

not impede Petitioners’ counsel from presenting favorable testimony, nor did he

exclude favorable documentary evidence.

         For the foregoing reasons, we DENY the petition for review.